 Case 8:20-cv-01946-TPB-TGW Document 1 Filed 08/21/20 Page 1 of 7 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                                    CASE NO.:

WILLIAM E. DONN,

       Plaintiff,

v.

FLORIDA RECOVERY AGENCY, LLC,
a Florida Limited Liability Company,
CLIFFORD G. GLOVER, JR., an individual
and TINA GLOVER, an individual.

       Defendants.
                                               /


                    WAGE THEFT COMPLAINT JURY TRIAL DEMANDED
       Plaintiff, WILLIAM E. DONN, ("DONN"), by and through his undersigned attorney,

hereby sues the Defendants, FLORIDA RECOVERY AGENCY, LLC, CLIFFORD GLOVER,

JR. (“C. GLOVER) and TINA GLOVER (“T. GLOVERY) (collectively “Defendants”) and

alleges as follows:

                                     INTRODUCTION
       1.      Plaintiff brings this action against Defendants to recover unpaid wages,

compensation and damages under the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et.

seq, (hereinafter "FLSA").

                                      JURISDICTION

       2.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b)

and 28 U.S.C. § 1331 and § 1343.



                                              1
 Case 8:20-cv-01946-TPB-TGW Document 1 Filed 08/21/20 Page 2 of 7 PageID 2




        3.      The unlawful employment practices alleged below occurred within the Middle

District of Florida.

        4.      At all times material hereto, Plaintiff was a citizen and resident of the Middle

District of Florida and is within the jurisdiction of this Court.

        5.      At all times pertinent to this Complaint, Defendants owned and operated a

business engaged in interstate commerce or in the production of goods for commerce as defined

in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

        6.      At all times material hereto, FLORIDA RECOVERY AGENCY, LLC, was

Plaintiff’s employer as defined by law and a company conducting business in the Middle District

of Florida.

        7.      Plaintiff’s work involved handling on a regular and recurrent basis "goods" or

"materials," as defined by the FLSA, which were used commercially in Defendants' business,

and moved in interstate commerce.

        8.      Upon information and belief, during the relevant time period, the Defendants had

annual gross volume of sales made or business done of not less than $500,000.00.

        9.      The Defendants are subject to the jurisdiction of this Court because they engage

in substantial and not isolated activity within the Middle District of Florida.

        10.     The Defendants are also subject to the jurisdiction of this Court because they

operate, conduct, engage in, and/or carry on business in the Middle District of Florida.

        11.     The venue of this Court over this controversy is based upon the following:

                a.     The unlawful employment practices alleged below occurred in the Middle

        District of Florida and,




                                                   2
 Case 8:20-cv-01946-TPB-TGW Document 1 Filed 08/21/20 Page 3 of 7 PageID 3




                b.      Defendants were and continue to be a company and individuals doing

        business within this judicial district.

                                                PARTIES

        12.     At all times material hereto, Plaintiff, was a resident of Lakeland, Polk County,

Florida, and was an "employee" of the Defendants within the meaning of the FLSA.

        13.     At all times material hereto, company Defendant, FLORIDA RECOVERY

AGENCY, LLC, was conducting business in and around Lakeland, Polk County, Florida, with

its principal place of business in that city.

        14.     At all times material hereto, G. GLOVER AND T. GLOVER were Plaintiff’s

employer as defined by law. G. GLOVER AND T. GLOVER had operational control over

FLORIDA RECOVERY AGENCY, LLC, and were directly involved in decisions affecting

employee compensation and hours worked by employees.

        15.     Moreover, G. GLOVER AND T. GLOVER controlled the finances for FLORIDA

RECOVERY AGENCY, LLC.

        16.     The Fair Labor Standards Act, 29 U.S.C. § 203(d), ("FLSA") defines "employer"

to include "any person acting directly or indirectly in the interest of an employer in relation to an

employee."

        17.     At all times material hereto, Defendants were the employers of Plaintiff.

        18.     At all times material hereto, the work performed by Plaintiff, was directly

essential to the business performed by Defendants.

        19.     Plaintiff has fulfilled all conditions precedent to the institution of this action or

such conditions have been waived.




                                                   3
 Case 8:20-cv-01946-TPB-TGW Document 1 Filed 08/21/20 Page 4 of 7 PageID 4




                          PLAINTIFF'S FACTUAL ALLEGATIONS

       20.     Plaintiff was employed as a recovery agent by Defendants from in or about May

2015 to November 2018.

       21.     Under the Fair Labor Standards Act (“FLSA”), employers are required to pay

employees 1 ½ times the regular rate for each hour, or fraction thereof, worked in excess of 40

during any given workweek.

       22.     Plaintiff worked more than 40 hours during most weeks during which he worked

for Defendants, except for a period of time from February 2018 to April 2018 when he worked

limited hours because of treatment for cancer. During the weeks he worked “full time” Plaintiff

worked 55 to 60 hours.

       23.     Defendants paid Plaintiff below the FLSA mandatory overtime rate for all

overtime hours worked.

       24.     Defendants, C. GLOVER and T. GLOVER were supervisors and or

managers/owners who were involved in the day-to-day operations and were directly responsible

for the supervision of Plaintiff. Therefore, they are personally liable for the FLSA violations.

       25.     Defendants C. GLOVER and T. GLOVER were directly involved in decisions

affecting employee compensation and hours worked by Plaintiff.

       26.     Defendants knowingly, maliciously and willfully operated their business with a

policy of not paying wages in conformance with the applicable law.

       27.     Plaintiff has retained Appel Law Group, P.A., to represent him in this litigation

and has agreed to pay the firm a reasonable fee for its services.




                                                 4
 Case 8:20-cv-01946-TPB-TGW Document 1 Filed 08/21/20 Page 5 of 7 PageID 5




                                   STATEMENT OF CLAIM:

                                             COUNT I
        (Violation of Fair Labor Standards Act 29 USC §207: Unpaid Overtime Wages)


          28.   Plaintiff realleges Paragraphs 1 through 27 of this Complaint as if fully set forth

herein.

          29.   The overtime wage provisions set forth in§§ 201 et seq. of the FLSA apply to

Defendants.

          30.   Plaintiff was entitled to time and one-half Plaintiff’s regular rate of pay for hours

worked over 40 hours per week.

          31.   During one or more workweeks, Defendants did not pay Plaintiff time and one

half Plaintiffs’ regular rate of pay for overtime hours worked in violation of the FLSA, 29 U.S.C.

§207.

          32.   Defendants knew or should have known of the unpaid or underpaid overtime

hours worked.

          33.   Defendants had no employment agreement in place which detailed a salaried pay

scheme or other alternate payment scheme.

          34.   Plaintiff regularly did not receive compensation for hours worked in excess of

forty hours per week.

          35.   Defendants violated 29 U.S.C. §207. and failed to satisfy all conditions precedent

for an overtime rate at less than one and one-half times the hourly rate of Plaintiff’s pay.

          36.   The Defendants acted willfully and have engaged in a widespread pattern and

practice of violating the FLSA, as detailed in this Complaint.




                                                  5
 Case 8:20-cv-01946-TPB-TGW Document 1 Filed 08/21/20 Page 6 of 7 PageID 6




       37.        Defendants have failed to pay Plaintiff the overtime wages to which he was

entitled under the FLSA.

       38.        Defendants' violations of the FLSA, as described in this Complaint, have been

willful and intentional. Defendants have not made a good faith effort to comply with the FLSA

with respect to its compensation of Plaintiff and other similarly situated current and former

employees.

       39.        Because Defendants' violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.

       40.        As a result of Defendants' willful violations of the FLSA, Plaintiff has suffered

damages by being denied overtime wages in accordance with 29 U.S.C. § 201 et seq.

       41.        Plaintiff is owed an additional amount equal to the amount of unpaid overtime

wages as liquidated damages.

       42.        As a result of the Defendants' unlawful acts, Plaintiff has been deprived of

overtime compensation in amounts to be determined at trial, and is entitled to recovery of such

amounts, liquidated damages, prejudgment interest, attorney’s fees, costs, and other

compensation pursuant to 29 U.S.C. § 216(b). Plaintiff was unlawfully denied overtime wages in

violation of the FLSA, 29 U.S.C. §207.

                                     PRAYER FOR RELIEF

             WHEREFORE, Plaintiff respectfully requests the following relief:

             a.       Unpaid overtime wages and an additional and equal amount as

 liquidated damages pursuant to 29 U.S.C. § 201;




                                                  6
 Case 8:20-cv-01946-TPB-TGW Document 1 Filed 08/21/20 Page 7 of 7 PageID 7




            b.      Issuance of a declaratory judgment that the practices complained of in

 this Complaint are unlawful under 29 U.S.C. § 201 and the supporting Department of Labor

 Regulations;

            c.      Attorney’s fees and costs pursuant to the FLSA;

            d.      Post-judgment interest;

            e.      Payment to the Federal Government and all local governmental bodies

 for all salary taxes not paid including Florida Unemployment Tax.

            f.      Any and all further relief this Court deems to be just and proper.



                                         JURY DEMAND


       Plaintiff demands trial by jury on all issues so triable.
DATED: August 21, 2020.


Respectfully submitted,
                                                                   s/. Jeffrey E. Appel
                                                                   FBN: 994030
                                                                   Jeffrey E. Appel, Esq.
                                                                   Appel Law Group, P.A.
                                                                   Post Office Box 6097
                                                                   Lakeland, FL 33807-6097
                                                                   (863) 644-4003 phone
                                                                   (863) 644-9065 fax
                                                                   jappel@appellawgroup.com




                                                  7
